

Exhibit 10.4


SECOND AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION
AND NON-COMPETITION AGREEMENT


THIS SECOND AMENDMENT TO CONFIDENTIALITY, NON-SOLICITATION AND NON-COMPETITION
AGREEMENT (“Non-Compete Amendment”) is made effective as of January 1, 2015 (the
“Effective Date”), by and between EQT Corporation (together with its subsidiary
companies, the “Company”) and Brian P Pietrandrea (“Employee”) and amends the
Confidentiality, Non-Solicitation and Non-Competition Agreement, dated as of
March 7, 2013, by and between the Company and Employee which was amended by the
Amendment to Confidentiality, Non-Solicitation and Non-Competition Agreement
dated January 1, 2014.


W I T N E S S E T H:


WHEREAS, the Company and Employee entered into the Confidentiality,
Non-Solicitation and Non-Competition Agreement on or about March 7, 2013 and the
Company and Employee agreed to amend the Confidentiality, Non-Solicitation and
Non-Competition Agreement, by entering into the Amendment to Confidentiality,
Non-Solicitation and Non- Competition Agreement dated January 1, 2014
(collectively, the “Agreement”);


WHEREAS, the Agreement authorized the parties to amend the Agreement by a
written instrument signed by both parties;


WHEREAS, the Company and Employee express their intent to modify the Agreement
in accordance with the terms of this Non-Compete Amendment and to incorporate
this Non-Compete Amendment into the Agreement;


WHEREAS, Employee understands that his/her receipt of awards in respect of 2015
under the EQT Corporation 2014 Long Term Incentive Plan (the “2014 LTIP”),
including without limitation the 2015 Value Driver Performance Award Agreement
(“2015 VDA”) will not be effective unless he/she accepts the terms and
conditions of this Non-Compete Amendment no later than 45 days after the
Effective Date;
    
NOW, THEREFORE, the Company and Employee, intending to be legally bound, hereby
agree as follows:
    
1.    On the Effective Date, the Company granted awards to Employee under, and
subject to the terms and conditions of, the 2014 LTIP, the 2015 VDA and certain
other documents. Such grant is effective only if Employee accepts the terms and
conditions of this Non-Compete Amendment no later than 45 days after the
Effective Date.


2.    The parties agree to amend the Agreement by deleting Section 3 of the
Agreement and substituting the following:




--------------------------------------------------------------------------------






3.    Severance Benefit. If the Employee’s employment is terminated by the
Company for any reason other than Cause (as defined below), the Company shall
provide Employee with the following:


(a)Continuation of Employee’s base salary in effect at the time of such
termination for a period of six (6) months from the date thereof. Such salary
continuation payments will be in accordance with the Company’s payroll
practices;


(b)A lump sum payment payable within 60 days following Employee’s termination
date equal to the product of (i) six (6) and (ii) 100% of the then-current
Consolidated Omnibus Budget Reconciliation Act of 1985 monthly rate for family
coverage; and


(c)A lump sum payment payable within 60 days following Employee’s termination
date equal to $9,000.00.


The lump sum payments and salary continuation payments provided under this
Section 3 shall be subject to applicable tax and payroll withholdings, and shall
be in lieu of any payments and/or benefits to which the Employee would otherwise
be entitled under the EQT Corporation Severance Pay Plan (as amended from time
to time). The Company’s obligation to provide the lump sum payments and salary
continuation payments shall be contingent upon the following:


(a)    Employee’s execution of a release of claims substantially similar in form
and substance to the one attached hereto as Appendix A; and


(b)    Employee’s compliance with his/her obligations hereunder, including, but
not limited to, Employee’s obligations set forth in Sections 1 and 2.


Solely for purposes of this Agreement, “Cause” shall include: (i) the conviction
of a felony, a crime of moral turpitude or fraud or having committed fraud,
misappropriation or embezzlement in connection with the performance of his/her
duties hereunder; (ii) willful and repeated failures to substantially perform
his/her assigned duties; or (iii) a violation of any provision of this Agreement
or express significant policies of the Company.


3.        The parties agree to insert a new Section 13 to read as follows:


13.    Internal Revenue Code Section 409A:


(a)    General. This Agreement shall be interpreted and administered in a manner
so that any amount or benefit payable hereunder shall be paid or provided in a




--------------------------------------------------------------------------------




manner that is either exempt from or compliant with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
applicable Internal Revenue Service guidance and Treasury Regulations issued
thereunder. Nevertheless, the tax treatment of the benefits provided under the
Agreement is not warranted or guaranteed. Neither the Company nor its directors,
officers, employees or advisers shall be held liable for any taxes, interest,
penalties or other monetary amounts owed by Employee as a result of the
application of Section 409A of the Code.


(b)    Separation from Service. For purposes of the Agreement, the term
“termination,” when used in the context of a condition to, or the timing of, a
payment hereunder, shall be interpreted to mean a “separation from service” as
such term is used in Section 409A of the Code.


(c)    Six Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
under this Agreement by reason of Employee’s separation from service during a
period in which Employee is a Specified Employee (as defined below), then,
subject to any permissible acceleration of payment by the Company under Treas.
Reg. Section 1.409A-3(j)(4)(ii)(domestic relations order), (j)(4)(iii)(conflicts
of interest), or (j)(4)(vi)(payment of employment taxes):


(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following Employee’s separation
from service will be accumulated through and paid or provided on the first day
of the seventh month following Employee’s separation from service (or, if
Employee dies during such period, within thirty (30) days after Employee’s
death) (in either case, the Required Delay Period”); and


(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.


For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder.


(d)Timing of Release of Claims. Whenever in this Agreement a payment or benefit
is conditioned on Employee’s execution of a release of claims, such release must
be executed and all revocation periods shall have expired within sixty (60) days
after the date of termination; failing which such payment or benefit shall be
forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, and if such 60-day period begins in one calendar year and ends in
the next calendar year, the payment or benefit shall not be made or commence
before the second such calendar year, even if the release becomes irrevocable in
the




--------------------------------------------------------------------------------




first such calendar year. In other words, Employee is not permitted to influence
the calendar year of payment based on the timing of his/her signing of the
release.


4.    Section 13, which existed in the Agreement prior to the Non-Compete
Amendment, remains in full force and effect and becomes Section 14 in the
amended Agreement.


5.    This Non-Compete Amendment is hereby incorporated into the Agreement.
Except as expressly amended by this Non-Compete Amendment, all provisions of the
Agreement shall remain in full force and effect.


6.    This Non-Compete Amendment shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.


7.    The parties acknowledge that this Non-Compete Amendment is a written
instrument and that by their signatures below they are agreeing to the terms and
conditions contained in this Non-Compete Amendment.


IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Non-Compete Amendment as of the date first above written.


EQT Corporation
 
Employee:


 
 
 
 
 
 
 
 
 
 
By: /s/Charlene Petrelli         
 
/s/Brian P. Pietrandrea                           
 
 
 
 
 
Name: Charlene Petrelli
 
Brian P. Pietrandrea


 
 
 
 
 
Title:     Vice President &


 
 
 
Chief Human Resources Officer


 
 
 
 
 
 
 
 





